Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, Declaration submitted under 37 C.F.R. §1.132 by John L. Robertson, Ph.D., V.M.D., IDS, and response filed Dec. 2, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 50, 53, 59, 65, 66 and 71 are currently pending.
Claims 50, 53, 59, and 65 are amended.
	Claims 1-49, 51, 52, 54-58, 60-64, and 67-70 are cancelled.
Claim 71 is new.
	Claims 50, 53, 59, 65, 66 and 71 have been considered on the merits. 

Claim Rejections - 35 USC § 101
The claim rejections under 35 USC § 101 have been withdrawn due to the claim amendments.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 50, 53, 59, 65, 66 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 50 recites a step of “modifying the dialysis prescription to provide a dynamic dialysis prescription based on analyte kinetics of the four or more analytes relative to one another represented from multiple samples of the patient”.  The specification describes that using several Raman spectroscopic methods can be used which allow the clinician to analyze the molecular components of the fluid samples to use the analysis to assess the patient and modify treatment (para. 0052 and 0053 of unpublished specification).  There is no description in the specification of determining a treatment of the patient on the presence of four or more analytes relative to the presence of other analytes or the analyte kinetics of the analytes in the sample.  In other words, there is no description in the specification describing using a comparison of analytes within a single Raman spectrum to a determining a treatment.  Claims 53, 59, 65, 66 and 71 depend from claim 50 and, therefore, must also be rejected under 35 U.S.C. § 112, first paragraph.
This is a new matter rejection.


	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 53, 59, 65, 66 and 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 50, lines 1-2, the phrase "multiple samples of the patient" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  There is no proceeding step where multiple samples are generated, gathered, or provided.  There is the obtaining of a first patient sample and the providing of one or more reference Raman spectrum.  
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 50, 53, 59, 65, 66 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Womble et al. (US 2010/0165324 A1) (ref. of record) as evidenced by Balan et al. (Materials, 2019) (ref. of record) in view of Munger et al. (US 8,125,623 B2) (ref. of record), Cunningham et al. (US 2012/0276549 A1) (ref. of record) and Alfano et al. (US 6,151,522) (ref. of record).
With respect to claim 50, Womble teaches a method for determining dialysis treatment efficacy and providing a dialysis prescription for the patient (abstract, 0001 0011 and 0030-0031).  With respect to the first recited step of claim 50, Womble teaches obtaining a blood sample from a dialysis patient (the patient would have a dialysis prescription) (abstract, 0001, 0010, 0011, 0021). 
With respect to the second and fourth recited steps of claim 50, Womble teaches detecting the presence of two or more and four or more analytes within the patient sample from the Raman spectrum by obtaining a Raman spectroscopic signature (analyte pattern) of one or more analytes present in the blood of the patient or a combination of species of analytes (abstract, 0001, 0010, 0011, 0021, 0023-0026, 0028 and Fig. 5-6).  In further support, Munger teaches a method for analyzing changes in a bodily fluid and/or tissue in order to identify or monitor the appearance, progression or treatment of a disease or condition in a subject by measuring the spectral properties or changes in the bodily fluid and correlating the measured properties or changes to a corresponding clinical condition or change in a clinical condition (abstract). Additionally, Munger teaches a similar method of analyzing blood samples of hemodialysis patients where the spectral data is obtained and numerous molecules and the patterns in the data are studied for changes to determine the patient’s clinical status or condition (Col. 9 lines 46-67).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to detect the presence of four or more analytes to determine the efficacy of the dialysis prescription, since Womble teaches that one or more analytes can be analyzed in the Raman spectrum and Munger teaches the numerous molecules in spectral data can be used to determine the effectiveness of treatment and/or the clinical condition of a dialysis patient. 
With respect to third recited step of claim 50, Womble teaches the providing a Raman spectral data for a healthy individual (a reference sample with a known disease state status and a control) (0022).  Womble teaches a look-up table can be used for plotting urea predictions versus a reference comprising of healthy individuals or threshold concentration in healthy individuals (0022).  
With respect to fourth step of claim 50, the Raman spectral data or analyte signatures taught in Womble are patterns and represent molecular fingerprints of analytes as demonstrated in Fig. 5 and 6 and as evidenced by Balan.  Balan reports that Raman spectroscopies produce finger-print type information on the composition and the molecules within the composition (abstract and pg. 4 last para.).  
With respect to the fourth recited step of claim 50, Womble teaches the analyte is urea (0009 and 0021) and Womble teaches the analytes can be any chemical composition released in the bloodstream such as toxins released by microorganisms, products of metabolic activity or a compound imbibed by an individual (0021).  Womble does not teach the method where the four or more analytes is urea and creatinine as recited in claims 2, 56 and 61.  However, Cunningham teaches the concentrations of creatinine and urea in blood and urine are widely used for determining kidney function (0057) and teaches Raman spectroscopy has been successfully used to detect urea and creatinine in bodily fluid using both human urine and an artificial urine control containing concentrations that are the same as healthy human urine (0058).  Cunningham further teaches a method of detecting analytes to help give information regarding the patient’s status and diagnosis of renal dysfunction (0049 and 0057).  Accordingly, at the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Womble to include providing the analyte pattern of creatinine, for the benefit of further diagnosing kidney function in a patient as taught by Cunningham.  It would have been obvious to one of ordinary skill in the art to include other known analytes for the diagnosing of kidney function in the method of Womble such as creatinine, since creatinine was known to be used to diagnose kidney function and measured by Raman spectrum as taught by Cunningham and Womble teaches the method using multiple analytes.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Womble to include providing the analyte pattern of creatinine, since similar methods of measuring analytes by Raman spectrum to determining kidney function and disease were known to measure creatinine by Raman spectrum for kidney function and disease analysis as taught by Cunningham.  
With respect to the fifth and sixth recited steps of claim 50, Womble teaches the data being used to control the extent and duration of the individual patient’s dialysis treatment (treating the patient according to the updated dialysis prescription and modifying the dialysis prescription to provide a dynamic dialysis prescription based on change in analytes (analyte kinetics) over time) (0008-0011, 0030 and 0031).  
With respect to the sixth recited step of claim 50 and claim 53, Womble teaches comparing the Raman spectral data of the patient with the data of the individual over time to determine the level of the analytes in the patient and the effectiveness of the treatment (disease state) (0022, 0030-0031 and 0037).  This would require multiple samples and treatment based on the kinetics of the analytes in the samples.  With respect to the sixth recited step of claim 50, Womble teaches the method can be used to determine the urea clearance efficiency and to control the extent and duration of the dialysis session (modifying the prescription during the dialysis of the patient to provide a dynamic dialysis prescription based on analyte kinetics represented from multiple samples of the patient) (0008-0011).  
Womble does not explicitly teach the method where preparing a dialysis prescription for the dialysis patient is based on the presence of one of the four or more of the analytes relative to another of the four or more of the analytes as recited in the sixth recited step of claim 60.  However, Alfano teaches a similar method of using Raman spectrum analysis for diagnosing diseases and disease state (abstract and Col. 10 lines 28-32) where the method can be used to detect levels of Raman-active constituents in blood, urine, lymph and salvia (Col. 9 lines 22-33).  Alfano teaches the method where the presence of multiple analytes in the sample relative to each other are used to determine a disease state of the patient (Col. 9 line 57 to Col. 10 line 36).  According, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by Womble to include the step of preparing a dialysis prescription for the dialysis patient based on the presence of one of the two or more of the analytes relative to another of the two or more of the analytes for the benefit of further defining the disease state of the dialysis patient as taught by Alfano.  It would have been obvious to one of ordinary skill in the art to include a step of preparing a dialysis treatment based on the presence of four or more analytes in a Raman spectrum patient sample relative to the presence of other analytes in the sample, since similar methods of using Raman spectrum of patient samples were known to diagnosis disease state in a patient by analyzing the presence of different analytes relative to each other as taught by Alfano.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Womble to include the step of preparing a dialysis prescription for the dialysis patient based on the presence of one of the four or more of the analytes relative to another of the four or more of the analytes, since similar methods of using Raman spectrum of patient samples were known to diagnosis disease state in a patient by analyzing the presence of different analytes relative to each other as taught by Alfano.  
With respect to claim 59, Womble teaches determining the progress of urea removal during the course of hemodialysis to determine the effectiveness of the treatment (the pattern presented by two or more of the analytes is representative of a particular treatment outcome characteristic or disease state) (0030 and 0031). In further support, Munger teaches a method for analyzing changes in a bodily fluid and/or tissue in order to identify or monitor the appearance, progression or treatment of a disease or condition in a subject by measuring the spectral properties or changes in the bodily fluid and correlating the measured properties or changes to a corresponding clinical condition or change in a clinical condition (abstract).  Additionally, Munger teaches a similar method of analyzing blood samples of hemodialysis patients where the spectral data is obtained and numerous molecules and the patterns in the data are studied for changes to determine the patient’s clinical status or condition (Col. 9 lines 46-67).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to detect the presence of four or more analytes to determine the efficacy of the dialysis prescription over time, since Womble teaches that one or more analytes can be analyzed in the Raman spectrum over time and Munger teaches the numerous molecules in spectral data can be used to determine the effectiveness of treatment and/or the clinical condition of a dialysis patient.
With respect to claim 65, Womble teaches the analytes are detected by selecting a wavelength of interest (0047).  With respect to claim 66, Womble teaches selecting the wavelength of 1001 cm-1 (about 1000 cm-1) for urea concentration (0047).
With respect to claim 71, Womble teaches detecting the urea levels in blood plasma samples and blood undergoing hemodialysis (abstract, 0010-0011 and 0047).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Dec. 2, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. §103, Applicant argues that the Office has not shown how the references teach or suggest the combination of features claimed, particularly, the detecting of four or more analytes, where the analytes are one of those claimed, treating the patient according based on the analyte kinetics of the four or more analytes relative one another represented from multiple samples of the patient (Remarks pg. 7 para. 2).  
Similarly, Applicant argues that the Office has not shown that Womble teaches or suggests the detecting the presence  of four or more analytes, where the analytes are selected from the claimed list of analytes and modifying the dialysis prescription based on the analyte kinetics of the four or more analytes relative to one another represented from multiple samples of the patient (Remarks pg. 7 para. 3).
However, these arguments were not found to be persuasive, since Womble teaches the step of comparing an analyte pattern within the patient Raman spectrum of the two or more analytes with an analyte pattern within the one or more reference Raman spectrum of the two or more analytes (0011, 0022, 0037 and Fig. 5-6).  The Raman spectral data or analyte signatures taught in Womble are patterns as demonstrated in Fig. 5 and 6.  In addition, Munger teaches a similar method of analyzing changes in a bodily fluid and/or tissue in order to identify or monitor the appearance, progression or treatment of a disease or condition in a subject by measuring the spectral properties or changes in the bodily fluid and correlating the measured properties or changes to a corresponding clinical condition or change in a clinical condition and analyzing blood samples of hemodialysis patients where the spectral data is obtained and numerous molecules and the patterns in the data are studied for changes to determine the patient’s clinical status or condition (abstract and Col. 9 lines 46-67).  At the effective time of filing of the claimed invention, as shown by Womble and Munger, the method of detecting and analyzing multiple analytes or molecules in spectral data to determine the condition of a dialysis patient was known.
Applicant further argues that Womble only teaches comparing the change of a single analyte, urea, found in the Raman spectrum and does not teach or suggest the “analyte kinetics of the four or more analytes relative to one another” as claimed (Remarks pg. 7 para. 4).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Womble is being relied up for the method for determining dialysis treatment efficacy and providing a dialysis prescription for the patient based on detecting the presence of analytes in Raman spectrum taken from a dialysis patient over multiple times (abstract, 0001, 0010, 0008-0011, 0021, 0023-0026, 0028, 0030-0031, Fig. 5-6) and Alfano is being relied upon for the teachings of comparing multiple different analytes to determine the disease state of a patient and teaches the method where the presence of multiple analytes in the sample relative to each other are used to determine a disease state of the patient (Col. 9 line 57 to Col. 10 line 36).  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that Exhibit A in the attached Rule 1.312 Declaration demonstrates that the consideration of four or analytes provides a more complex analysis and far superior results (Remarks bridging para.) .  However, this argument was not found to persuasive, for the reasons stated above, at the effective time of filing of the claimed invention, as shown by Womble and Munger, the method of detecting and analyzing multiple analytes or molecules in spectral data to determine the condition of a dialysis patient was known.

Response to Evidentiary Declaration under 37 CFR §1.132
The declaration of John L. Robertson, Ph.D., V.M.D. filed on Dec. 2, 2022 under 37 CFR §1.132 has been considered but is ineffective to overcome the present rejections of the claims.
Dr. Robertson submitted Exhibit A which provides a series of Raman spectra generated from the analysis of waste dialysis fluid from ten patients and where data was collected from five of the patients from five different treatments done at different times (Declaration point 5 and Exhibit A). 
Dr. Robertson states that the claimed technology can clearly discern the effects of treatment over time, as shown in the data, which demonstrate that the composition of the waste dialysate and four or more molecules represented in the spectra clearly changes as variation in each point Declaration point 6).  Dr. Robertson further states that the claimed technology can discern differences among individual patients as demonstrated by comparing Treatment 1 among the different patients by visual computational comparison of the spectral data of the unique molecular signature of four or more molecules (Declaration point 6).  However, these states were not found to persuasive, for the reasons stated above, at the effective time of filing of the claimed invention, as shown by Womble and Munger, the method of detecting and analyzing multiple analytes or molecules in spectral data to determine the condition of a dialysis patient was known.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632